Citation Nr: 0722130	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-19 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1953 to March 1955.

Procedural history

In August 1999, the veteran filed a claim of entitlement to 
service connection for PTSD.  His claim was denied in a June 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  This 
appeal followed.

In October 2000, the veteran testified at a personal hearing 
which was conducted by a Hearing office at the RO in 
Huntington, West Virginia.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.  The 
Hearing Officer issued a supplemental statement of the case 
(SSOC) in February 2001 which continued to deny the veteran's 
claim.  

It appears that because of the transfer of the case from the 
Louisville RO to the Huntington RO, VA lost track of the 
appeal for some time.  Additional SSOCs were issued by the 
Louisville RO in February 2005 and in January 2007.  The 
veteran's claims folder has been forwarded to the Board of 
Veterans' Appeals (the Board) for appellate proceedings. 
 
Issues not on appeal

In a January 2005 rating decision, the Louisville RO denied 
the veteran's claim of entitlement to service connection for 
hearing loss and tinnitus.  The denial of service connection 
for hearing loss was confirmed and continued in a May 2002 
rating decision.  To the Board's knowledge, the veteran has 
not disagreed with either decision.  Those issues are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




FINDINGS OF FACT

1.  The veteran did not engage in combat with an enemy.

2.  The veteran's claimed in-service stressors have not been 
corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
He claims that his currently diagnosed PTSD is the result of 
stressful incidents in service.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection for PTSD in a pre-VCAA 
letter dated February 18, 2000, and most recently in letter 
from the RO dated August 8, 2006.  

The RO also informed the veteran of VA's duty to assist him 
in the development of his claim in the VCAA letters dated 
October 12, 2004, February 22, 2006 and in the above-
referenced August 8, 2006 VCAA letter.  Specifically, the 
veteran was advised that VA would assist him with obtaining 
any medical records from VA Medical Centers or from the 
military.  With respect to private treatment records, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  

The VCAA letters emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" See, e.g., the August 8, 2006 VCAA letter, page 3 
[emphasis as in the original].

The Board notes that the August 2006 VCAA letter advised the 
veteran that "if there is any other evidence or information 
that you think will support your claim, please let us know. 
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirements of 38 C.F.R. § 
3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), connection between the veteran's service and 
the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claim, elements (4) 
and (5) remain moot.

In any event, the veteran received specific Dingess notice in 
letters from the RO dated May 2, 2006; May 17, 2006; and 
August 8, 2006.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim, 
which was in June 2000.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in April 1998 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error. See VAOGCPREC 7-2004.

Crucially, the veteran was provided with VCAA notice through 
the several letters described above, most recently in the 
letter dated August 8, 2006.  His claim was then 
readjudicated in the January 2007 SSOC) after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran and his representative have pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's VA 
outpatient treatment records.  Also of record are reports of 
VA psychiatric examinations of the veteran, which will be 
discussed below. 
 
The veteran's service medical records and service personnel 
records (with the exception of his DD Form 214) are not 
associated with the claims folder.  
The evidence indicates that these records were destroyed in a 
fire at the National Personnel Records Center in July 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times over the years.  
These efforts were documented in a letter to the veteran 
dated May 2, 2006.  It appears that the veteran himself does 
not have copies of these records, nor would he ordinarily 
expected to possess such records.  In short, the records are 
unfortunately lost.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile]. So 
it is in this case.

In February 2000, the RO sent the veteran letter asking him 
to detail his in-service stressors.  The veteran has 
described his alleged stressors in several subsequent 
communications to the RO, as well as during his personal 
hearing.  As will be described below, the veteran's stressors 
are not amenable to verification.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).   The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He participated in a RO hearing in October 2000.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Additionally, service connection may 
be granted for any disease diagnosed after discharge, when  
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d) (2006).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).



Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by  
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor. See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Analysis

Initial matter - the missing service records

As has been described above, the veteran's service medical 
records and service personnel records are unfortunately lost.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's 
analysis of the veteran's claims has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].  

Factual background

The Board believes that a brief overview of this claim will 
aid in an understanding of its decision.

The veteran left military service in March 1955.  He had no 
contact with VA until February 1982, when he filed a claim 
for  skin disability.  [That claim was ultimately denied by 
the Board in a July 1987 decision.]  No psychiatric problem 
was mentioned.

In December 1982, the veteran filed a claim for a non 
service-connected pension [which was subsequently granted].  
In that claim, and in subsequent communications to VA in the 
early 1980's, the veteran attributed his various problems to 
a motor vehicle accident in June 1981.  See VA Form 21-4176 
[Report of Accidental Injury] dated December 1982 and the 
report of a VA Compensation and Pension (C&P) examination in 
August 1985.  

Of particular interest is the report of a July 1985 VA 
psychiatric examination.  The veteran did not mention any 
specific stressful incidents associated with his military 
service thirty years earlier, although he did state that "he 
felt uncomfortable in his surroundings".  The examiner 
stated:

I cannot see where a condition of nervousness may arrise 
[sic] from being a combat engineer in a foreign country 
such as Germany during peacetime with no combat 
experience other than he felt misplaced or displaced, 
but after returning to his familiar surroundings in his 
home land and has been for the past 30 years it is 
hardly likely to justify a nervous condition at the 
present to be the result of past experience while in 
service.   

The veteran filed his claim for service connection for PTSD 
in August 1999.  In his claim, he listed as a stressor being 
shot at by Russian troops while patrolling the German border. 

A VA psychiatric examination of the veteran was competed in 
March 2000.  The veteran again reported being fired upon by 
Russian troops.  He also reported seeing someone injured in a 
bar fight.  PTSD was diagnosed, and the examiner stated that 
the two reported stressors fulfilled the criteria for PTSD.

The veteran subsequently continued to report the same two 
stressors.  See, e.g., a  statement from the veteran dated in 
March 2006  


Discussion

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

With respect to the first two elements, a current medical 
diagnosis of PTSD and medical nexus, the Board accepts the 
diagnosis of PTSD by the examiner in March 2000.  The same 
examination report serves as competent medical nexus.  An 
August 2004 VA mental health outpatient progress note 
similarly contained a diagnosis of PTSD based on the 
veteran's reported stressors.  Elements (1) and (3) are met.  
The crucial element is element (2), stressors.

The service records, namely the DD Form 214, do not establish 
that the veteran served in combat.  In addition, the veteran 
himself, although at time reporting dreams of combat, does 
not himself allege that he is a veteran of combat. 
Accordingly, with no evidence of combat status, in order for 
PTSD to be granted the veteran's claimed stressors must be 
corroborated.

The RO determined that the veteran's purported stressors were 
so vaguely reported that corroboration would be an 
impossibility.  The Board agrees.  The veteran, who was 
characterized as a "poor historian" by the August 1985 C&P 
examiner, has provided no specific information concerning 
either of the purported stressors.  Moreover, he has been 
unclear about how many times he was allegedly fired upon by 
Russian troops while on patrol.  He has not provided any 
information concerning the times, places or persons involved.  
Indeed, although he now lists witnessing the bar fight as a 
watershed event in his life which led to mental illness, he 
does not recall the name of the injured person, if indeed he 
ever knew his name.  

It is clear that none of the alleged stressful incidents is, 
or could reasonably be, corroborated.  In this connection, 
the Board has no reason to believe that the veteran's service 
personnel records, if present, would tend to corroborate 
either the alleged pots shots taken at the veteran, or the 
bar fight.  The Board additionally observes that if American 
troops had been fired upon by Russian troops in Germany, 
particularly more than once as the veteran at times has 
alleged, this would have become a well-documented 
international incident.  The veteran has pointed to no 
documentation of such. 

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In addition to the utter lack of specificity in the veteran's 
presentation, the Board observes that he made no mention of 
his alleged stressors prior to filing his claim for PTSD in 
1999. Indeed, he was thoroughly examined psychiatrically in 
July 1985, and although he expressed that he was 
"uncomfortable" during his military service he made no 
mention of the incidents to which he now ascribes his PTSD.  
It therefore appears that the veteran's stories of stressors 
are of recent vintage and were fabricated in connection with 
his PTSD claim.  The Board finds that the veteran's reports 
of in-service stressors are lacking credibility.

In summary, the veteran's relatively recent vague and 
contradictory statements concerning alleged in-service 
stressors are lacking in credibility and probative value. In 
any event, the veteran's recent reports of stressors are 
unverified and thus cannot serve as a basis for service 
connection for PTSD.

Accordingly, the Board finds that element (2) of 38 C.F.R. § 
3.303(f) has not been met, and the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD, as element (2) of 38 C.F.R. § 3.304(f) has not been 
met.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


